REEVES, District Judge
(concurring).
I concur in the able opinion of the presiding judge but feel constrained to assign a different reason for holding Exhibits T and U inadmissible.
While it is the general rule that a pleading in another action, containing an admission of a fact on a particular issue, may be used against the pleader (22 C.J. p. 333, § 374), yet the statement or admission must be precise and definite 22 C.J. p. 335, § 375), and must be authenticated by the signature of the party or verified by his oath. Maine Northwestern Development Company v. Northwestern Commercial Co., 9 Cir., 240 F. 583; Berry v. Littlefield, Alvord & Co., 54 App.D.C. 195, 296 F. 285; Fidelity & Deposit Co. v. Redfield, 9 Cir., 7 F.2d 800, loc. cit. 803. And the rule is just as rigid in Minnesota. Vogel v. D. M. Osborne & Co., 32 Minn. 167, 20 N.W. 129.
The strict rule in the use of pleadings as evidence doubtless has its root in the common law where all pleadings filed in other causes were excluded. Wigmore on Evidence, Volume IV, Section 1066, p. 54, Third Edition; Combs v. Hodge et al., 62 U.S. 397, loc. cit. 404, 21 How. 397, 16 L. Ed. 115.
It has even been held that an explicit admission by a party in another case only becomes competent against him if verified under oath. Berry v. Littlefield, Alvord & Co., 54 App.D.C. 195, 296 F. 285; Kentucky Rock Asphalt Co. v. Helburn, D.C., 20 F. Supp. 364.
It is immaterial that the proceeding was before a quasi-judicial tribunal.
The exhibits in this case did not purport to be signed by appellant but were signed by an insurance company, though using appellant’s name. Moreover, the statements were hypothetical' and conventional and could not be interpreted as an admission *38(Wigmore on Evidence, supra), but, rather, should be interpreted as an express denial of the fact in issue.